De MUNIZ, J.
Defendant petitions for reconsideration of our opinion. 121 Or App 583, 855 P2d 1160 (1993). Pursuant to plea negotiations, defendant pled guilty to murder, burglary in the first degree and attempted rape in the first degree. We held that, under ORS 138.222(2)(d) and State v. Adams, 315 Or 359, 847 P2d 397 (1993), his claimed errors regarding sentencing could not be reviewed. Defendant argues that we erred, because “implicit in this rule of preclusion is the assumption that the sentence for which review is precluded is a ‘sentencing guidelines’ sentence.” He argues that the court here specifically stated that the sentence on the murder conviction was not a guidelines sentence. He also contends that his sentences for burglary and attempted rape are not terms of imprisonment under the guidelines, because, under ORS 161.620, the guidelines do not apply to remanded juveniles.
Defendant is wrong. ORS 138.222(1) provides:
“(1) Notwithstanding the provisions of ORS 138.040 and 138.050, a sentence imposed for ajudgment of conviction entered for a felony committed on or after November 1,1989, may be reviewed only as provided by this section.”
Having pled guilty, defendant’s appeal is limited to a challenge to the disposition. ORS 138.050. Those dispositions are sentences entered for felony convictions1 and, therefore, his appeal may be reviewed only under ORS 138.222, and the preclusions of subsection (2) apply. We may not review his claim of error. See also State v. Johnston, 120 Or App 165, 851 P2d 1156, rev den 317 Or 272 (1993).
Reconsideration allowed; opinion adhered to.

 Burglary in the first degree and attempted rape in the first degree are Class A felonies. ORS 164.225(2); ORS 163.375(2). Murder is an unclassified felony. ORS 161.605(4); ORS 163.115.